UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2445



WILMA FAY KISER,

                                                        Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board
(02-0588-BLA)


Submitted:   April 15, 2004                 Decided: April 20, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilma Fay Kiser, Appellant Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Sarah
Marie Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wilma Fay Kiser seeks review of the Benefits Review

Board’s    decision    and   orders   affirming    the   administrative   law

judge’s denial of her survivor’s claim for black lung benefits

pursuant     to   30    U.S.C.    §§     901-945    (2000)    and   denying

reconsideration.       Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.      Accordingly, we affirm on the reasoning of the

Board.     See Kiser v. Clinchfield Coal Co., No. 02-0588-BLA (BRB

Apr. 24, 2003, Oct. 15, 2003).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                      - 2 -